Exhibit 10
JOINDER AGREEMENT
     This Joinder Agreement dated as of June 1, 2009 (this “Joinder Agreement”),
by and among Citigroup Managed Futures LLC (“CMF”), as the general partner or
trading manager of, and on behalf of, the investment funds identified on the
schedule attached as Exhibit A to this agreement (each, a “Fund” and
collectively, the “Funds”), Citigroup Global Markets Inc. (on behalf of itself
and its Smith Barney division) (“CGMI”) and Morgan Stanley Smith Barney LLC (the
“Joining Party”) amends the Agency and/or Selling Agreements, as applicable,
listed on Exhibit A, including any annexes thereto to which CGMI is a party
(each, an “Agency Agreement” and collectively, the “Agency Agreements”), by and
among CMF, the Funds, CGMI and the other parties thereto.
     This Joinder Agreement shall be effective as of the date of the close of
the transaction between Citigroup Inc. and Morgan Stanley resulting in the
formation and commencement of operations of the Joining Party (the “Joint
Venture Closing”). After the Joint Venture Closing, the Joining Party will be
comprised of two channels, the Smith Barney channel and the Morgan Stanley
channel. It is contemplated that the Funds will be offered by the Smith Barney
channel and not the Morgan Stanley channel until the parties to the joint
venture otherwise agree. The terms and conditions of the Agency Agreements not
specifically modified or amended by this Joinder Agreement will continue in full
force and effect.
     The Joining Party, CMF, the Funds, and CGMI acknowledge, agree and confirm
that, by their execution of this Joinder Agreement, the Joining Party, on behalf
of its Smith Barney channel, shall be deemed to be a party to the Agency
Agreements as of the date of the Joint Venture Closing and shall have all of the
rights, duties and obligations of an “agent” (as such rights, duties and
obligations are described in each Agency Agreement) as if the Joining Party had
been a party to and had executed the Agency Agreement. The Joining Party agrees,
with respect to its Smith Barney channel, as of the date of the Joint Venture
Closing and without retroactive effect, to be bound by all of the terms,
provisions and conditions contained in each Agency Agreement. Each party hereto
acknowledges that the Joining Party may serve as a non-exclusive selling agent
for the purposes of privately offering to prospective limited partners Units (as
defined in each Agency Agreement) of the Fund.
     Notwithstanding anything to the contrary in the Agency Agreement, so long
as CGMI serves as a clearing broker for a Fund, CGMI shall continue to be
compensated as set forth in the relevant Fund’s Agency Agreement and/or Customer
Agreement which prescribes such compensation. The Fund and the general partner
or trading manager acknowledge that CGMI may allocate and pay to the Joining
Party all or a portion of any compensation paid to CGMI under the Agency
Agreement, as may be agreed between CGMI and the Joining Party.
     This Joinder Agreement shall be governed by the laws of the State of New
York (without regard to the conflicts of laws rules thereof) and may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. Transmission
by telecopier or facsimile transmission of an executed counterpart of this
Joinder Agreement shall constitute due and sufficient delivery of such
counterpart.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Joinder
Agreement to be duly executed by the authorized person whose signature appears
below.

          MORGAN STANLEY SMITH BARNEY LLC    
 
       
By:
  /s/ Janice Fetsch
 
Name: Janice Fetsch    
 
  Title: Authorized Signatory    
 
        CITIGROUP GLOBAL MARKETS INC.    
 
       
By:
  /s/ Laurie A. Hesslein
 
Name: Laurie A. Hesslein    
 
  Title: Managing Director    
 
        CITIGROUP MANAGED FUTURES LLC    
 
       
By:
  /s/ Jerry Pascucci
 
Name: Jerry Pascucci    
 
  Title: President    
 
        EACH OF THE FUNDS LISTED ON EXHIBIT A HERETO    
 
       
By:
  Citigroup Managed Futures LLC, the general    
 
  partner or trading manager of each Fund    
 
       
By:
  /s/ Jerry Pascucci
 
Name: Jerry Pascucci    
 
  Title: President    

 